Citation Nr: 1640917	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected right palm puncture wound scar.

2.  Entitlement to a compensable evaluation for service-connected hypertension.

3.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a left knee disability.  

4.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a psychiatric disorder, also claimed as a depression disorder.  

5.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to March 1993.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2012 and October 2012 denials by the VA RO.

In July 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) at the Muskogee, Oklahoma, RO.  A transcript of this hearing is of record.

In July 2016, the Veteran filed claims as to whether new and material evidence has been submitted sufficient to reopen claims for service connection for tinnitus, a nerve condition, and a back condition, and entitlement to service connection for left lower extremity radiculopathy and a right knee condition.  These claims remain pending before the Agency of Original Jurisdiction (AOJ).  

The only issue ready for appellate disposition at this time is whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a psychiatric disorder.  All other issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 1993, the RO denied service connection for a psychiatric disorder on the basis that there were no complaints of or treatment shown for any chronic psychiatric disorder during service.

2.  Evidence received since the March 1993 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder, also claimed as a depression disorder.


CONCLUSIONS OF LAW

1.  The March 1993 rating decision which denied service connection for a psychiatric disorder is final.  See 38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2015).

2.  Evidence submitted since the March 1993 rating decision is new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for service connection for a psychiatric disorder, also claimed as a depression disorder, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to this application is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131 ; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for service connection for a psychiatric disorder, also claimed as a depression disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's application to reopen his previously denied claim for service connection for a psychiatric disorder, also claimed as a depression disorder, was previously denied in a March 1993 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the March 1993 denial was that there were no complaints of or treatment shown for any chronic psychiatric disorder during service.  At the time of this denial, service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran and VA medical records.  

The newly submitted VA treatment records reflect that the Veteran has been prescribed Sertraline on a daily basis for depression.  

As the newly submitted medical evidence reflects that the Veteran is being treated for a current psychiatric disorder, the Board finds that this newly submitted evidence relates to an unestablished fact necessary to substantiate the claim.  As such, this claim is reopened.


ORDER

As new and material evidence has been submitted regarding the claim for service connection for a psychiatric disorder, also claimed as a depression disorder, the Veteran's claim is reopened.  To this extent only, the appeal is granted.


REMAND

Additional development is needed prior to the adjudication of the claims on appeal.

With regard to the Veteran's claim for service connection for erectile dysfunction, the Veteran testified at the July 2016 hearing that his erectile dysfunction is related to medications he is prescribed for his service-connected hypertension.  In light of the Veteran's testimony, this issue should be remanded in order to obtain a VA medical opinion as to whether he has erectile dysfunction that is in any way related to his service-connected hypertension or to medications he takes for his service-connected hypertension.

With regard to the issue of entitlement to a compensable evaluation for service-connected right palm puncture wound scar, the Veteran underwent a pertinent VA examination most recently in October 2011.  At the July 2016 hearing, the Veteran testified that his right palm puncture wound disability manifests with nerve damage, pain, cramping, and numbness, in addition to the scar.  In light of these allegations, and as it has been 5 years since this disability was last evaluated, this issue should be remanded as well in order to provide the Veteran a current VA examination.

Moreover, the Veteran testified at the July 2016 hearing that he has received some private treatment related to his service-connected palm puncture wound, to include a 2010 surgery.  As such, attempts should be made to obtain any pertinent private treatment records identified by the Veteran.

With regard to the Veteran's claim for entitlement to a compensable evaluation for service-connected hypertension, the Veteran most recently underwent a VA hypertension examination in October 2012.   At the July 2016 hearing, the Veteran testified that the previous year, his hypertension medication was changed and he started taking water pills as well.  His VA treatment records reflect that, as of January 2013, he was prescribed Lisinopril 10 MG and directed to take 1/2 tablet daily for blood pressure.  In April 2013, the Veteran was prescribed Lisinopril 40 MG and directed to take 1/2 tablet daily for blood pressure.  As of 2015, the Veteran was prescribed hydrochlorothiazide 25/Lisinopril 20 MG and directed to take 1 tablet every morning for high blood pressure and as a diuretic.  In light of the fact that it has been 4 years since this disability was last evaluated, and it appears that the medications used to manage the Veteran's hypertension have been increased since his last VA examination, this issue should be remanded in order to provide the Veteran a current VA examination.

With regard to the remaining claims on appeal, the Veteran testified at the July 2016 hearing that he sought treatment for his left knee disability during service at Fort Carson and for his hearing loss at Troop Medical Center in Fort Carson.  He also asserted that he sought hearing loss treatment at Fort Carson within 90 days of discharge from service.  He asserted that he sought psychiatric treatment in service at Fitzsimons and Fort Carson.  The hearing testimony was transcribed as "Fort Simmons," but there is no Army base with that name, and "Fitzsimons" Army Medical Center was located in Colorado, which is where the Veteran was stationed for the majority of his service.  The Veteran also testified that "Fort Simmons" was at an Air Force Base, which would coincide with the proximity of Fitzsimons Army Medical Center to Lowry Air Force Base.  Therefore, the Board believes "Fort Simmons" was a transcription error, and development will be made for Fitzsimons Army Medical Center.  While the claims file does contain some of the Veteran's service treatment records, the Board finds that, in light of the Veteran's testimony, a request should be made to the National Personnel Records Center (NPRC) to ensure that all available service treatment records have been obtained.  Additionally, specific requests should be made for clinical and treatment records from Fort Carson and Fitzsimons.

With regard specifically to the Veteran's claim for service connection for a psychiatric disorder, to include depression disorder, the Veteran testified that he was assaulted during a "blanket party" while in basic training in Fort Lee, Virginia.  He further testified that he was regularly harassed after that incident by fellow soldiers.

In light of the Veteran's recent allegations regarding in-service assault, the Veteran should be issued an updated notification letter that includes information on the evidence required to substantiate a claim based on personal assault and be given examples of the types of evidence that may be submitted to corroborate his account of the stressor incident. 

Further, as the Veteran testified at the July 2016 hearing that he had no mental health problems prior to service and has consistently experienced depression and psychiatric complaints since his active duty service, the Veteran should be scheduled for a pertinent VA examination in order to determine whether he has a psychiatric disorder of any kind that was caused or aggravated by his active duty service.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a notification letter that includes information on how to substantiate his claim of in-service military assault.  He should be notified that, in personal assault cases, 38 C.F.R. § 3.304 (f)(5) provides that evidence from sources other than a Veteran's service records may corroborate an account of the stressor incident; and that examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any pertinent private medical records that have not yet been associated with the claims file, such as for his ulnar nerve surgery.  Associate any records received, including negative responses, with the claims file.

3. Request all available service treatment records from October 1989 to March 1993 from the NPRC or any other facility which could potentially store the Veteran's service treatment records.  As part of the request, inform NPRC that the Veteran reports seeking mental health treatment at Fort Carson and Fitzsimons Army Medical Center between approximately 1991 to 1993.

4. Obtain all available personnel records.

5. Request all available clinical and treatment records directly from Fort Carson (Evans Army Community Hospital) and Fitzsimons Army Medical Center from October 1989 to July 1993 (the Veteran testifies he received relevant treatment within 3 months of his discharge).

6. Schedule the Veteran for a pertinent VA examination for his claimed erectile dysfunction.  The examiner should review the claims file, conduct any necessary tests and studies, and elicit a complete history from the Veteran.  All findings should be reported in detail.  Then, the examiner should determine whether the Veteran has a diagnosis of erectile dysfunction.  If so, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed erectile dysfunction was caused or aggravated by his service-connected hypertension or by medications he takes for his service-connected hypertension.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

7. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected right palm puncture wound scar, to include the Veteran's reports of cramping, pain, numbness, and nerve damage related to this puncture wound.

8. Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of his service-connected hypertension.  

9. Only after completing as much development as is possible pursuant to the above instructions #3 through #5, then schedule the Veteran for a pertinent VA psychiatric examination.  

The examiner should diagnose the Veteran with all current psychiatric disorders.  Then, the examiner should render an opinion as to whether it is at least as likely as not that any of the Veteran's diagnosed psychiatric disorders were caused or aggravated by his active duty service.

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide the underlying reasons for any opinions provided.

10. Then, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2015).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


